Storks, J.
dissented, on the ground that, according to the decisions of this court on the subject of mortgages, the condition of the mortgage to the plaintiff, in this case, does not sufficiently describe the nature or character of the indebtedness intended to be secured, to constitute it a valid security against subsequent incumbrances: and that, as those decisions establish, in this respect, a very important rule of property, they cannot, with a due regard to rights supposed to be acquired under them, be departed from, and therefore ought to be adhered to.
Decree for plaintiff.